UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-2135



In Re:   LARRY ARNOLD YOUNG,

                Petitioner.




                 On Petition for Writ of Mandamus.
                  (1:88-cr-00112-1; 1:06-cv-00347)


Submitted:   March 13, 2009                  Decided:   June 8, 2009


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry Arnold Young, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Arnold Young petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. 2255 (West Supp. 2008) motion.        He seeks an order from

this court directing the district court to act.             We find there

has been no undue delay in the district court.               Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the mandamus petition.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                        PETITION DENIED




                                    2